Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In regards to claim 2, the claim recite a step of determining whether a patient’s HBA1C level is within a predefined target range, a step of determining one or more corrective action when the HbA1C level is not within the predefined target range and a step of determining a modification to a therapy profiled when the HbA1C level is within the predefined target range which all fall under the category of mental processes. These judicial exceptions are not integrated into a practical application because the claim only recites that one of the determinations is used for output to the patient which constitutes an instruction to apply the abstract idea in a generic way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements in addition to the aforementioned steps.
As shown above, the judicial exception is not integrated into a practical application. The applicant must amend the claim with limitations that describe the type of corrective actions that are performed, the type of modifications that are performed and how those corrective actions and modifications are applied to a patient in order to integrate the judicial exception into a practical application and overcome the 101 issues.
For example, the claim could be amended with limitations that recite something similar to what is shown below:
wherein the one or more corrective actions comprise increasing a dosage of insulin;
treating the patient with the increased dosage of insulin when the HbA1C level is not within the predefined target range;
wherein determining the modification to the therapy profile includes determining glucose directional change information, and wherein determining the modification to the therapy profile is further based on the glucose directional change information;
wherein the modification to the therapy profile includes at least one of a modification to glucose corrections, a modification to meal estimation and food-insulin balancing, and a modification to a basal insulin level; and
treating the patient with at least one of the modified glucose corrections, the modified meal estimation and food-insulin balancing, and the modified basal insulin level when the HbA1C level is within the predefined target range.       

In regards to claim 3, the claim recites additional determination steps that also fall in the category of mental processes. This judicial exception is not integrated into a practical application because the claim only recites that one of the determinations is used for output to the patient which constitutes an instruction to apply the abstract idea in a generic way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements in addition to the aforementioned steps.

In regards to claim 4, the claim recites additional determination steps that also fall in the category of mental processes. This judicial exception is not integrated into a practical application because the claim only recites that the modification includes a modification to the therapy profile causing the HbA1C level to move to the predefined range which constitutes an instruction to apply the abstract idea in a generic way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements in addition to the aforementioned steps.

In regards to claim 5, the claim recites limitations that further defines the claimed modification to the therapy. However, the limitations does not integrate the judicial exception into a practical application because the claimed modifications are described in a broad way which constitutes an instruction to apply the abstract idea in a generic way.

In regards to claim 6, the claim recites additional determination steps that also fall in the category of mental processes. This judicial exception is not integrated into a practical application because the claim only recites an additional step of monitoring the HbA1C level over a period of at least 3 months which constitutes an instruction to apply the abstract idea in a generic way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements in addition to the aforementioned steps.

In regards to claim 7, the claim recites an additional step of providing a recommendation based to a user based on the therapy profile. This judicial exception is not integrated into a practical application because the aforementioned step constitutes an instruction to apply the abstract idea in a generic way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements in addition to the aforementioned steps.

In regards to claim 8, the claim recites limitations that further defines the claimed recommendations. However, the limitations does not integrate the judicial exception into a practical application because the claimed recommendations are described in a broad way which constitutes an instruction to apply the abstract idea in a generic way.

In regards to claim 9, the claim recites that the level is received from an input by the patient. The aforementioned limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation only recites an additional step performed by a human.

In regards to claim 10, the claim recites that the patient's HbA1 C level is determined by using a patient-individualized relationship between a past HbA1C level and mean glucose value information. The aforementioned limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation only recites how a level is determined based on relationship.

In regards to claim 11, the claim recites an additional step of delivering medication using an infusion device. This judicial exception is not integrated into a practical application because the aforementioned step constitutes an instruction to apply the abstract idea in a generic way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements in addition to the aforementioned steps.

In regards to claim 12,  the claim recites a memory with instructions and a processor to perform the method of claim 1. A generic processor and a memory with instructions does not preclude the method to be performed in the human mind. Therefore, the additional limitations on claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In regards to claim 13, the claim has the same issues described in claims 3 and 12 above.

In regards to claim 14, the claim has the same issues described in claims 4 and 12 above.

In regards to claim 15, the claim has the same issues described in claims 6 and 12 above.

In regards to claim 16, the claim has the same issues described in claims 6 and 12 above.

In regards to claim 17, the claim has the same issues described in claims 7 and 12 above.

In regards to claim 18, the claim has the same issues described in claims 8 and 12 above.

In regards to claim 19, the claim has the same issues described in claims 9 and 12 above.

In regards to claim 20, the claim has the same issues described in claims 10 and 12 above.

In regards to claim 21, the claim has the same issues described in claims 11 and 12 above.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 6-9, 12 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davidson et al. (WO-02/37337).

In regards to claim 2, Davidson teaches a method, comprising determining whether a patient's HbA1C level is within a predefined target range, and when the HbA1C level is not within the predefined target range, determining one or more corrective actions for output to the patient [fig. 11 steps 238, 242, 246, 248, 250 and 252]. Also, Davidson teaches when the HbA1C level is within the predefined target range, determining a modification to a therapy profile based at least in part on the HbA1C level [fig. 11 steps 238 and 240, par. 0076 L. 9-13].  

In regards to claim 6, Davidson, as applied in claim 2 above, further teaches in response to determining the modification to the therapy profile, monitoring the patient's HbA1C level over a period of at least 3 months, and determining an updated HbA1C level based on the modification to the therapy profile [fig. 11 steps 240, 242 and 244].  

In regards to claim 7, Davidson, as applied in claim 2 above, further teaches providing a recommendation to a user based on the therapy profile [fig. 11 step 240, 242 and 250].

In regards to claim 8, Davidson, as applied in claim 2 above, further teaches that the recommendation includes at least one of an insulin dosage information [fig. 11 step 250].  

In regards to claim 9, Davidson, as applied in claim 2 above, further teaches that the patient's HbA1C level is received from an input by the patient [par. 0044 L. 1-3].  

In regards to claim 12, Davidson, as shown in the rejection of claim 1 above, teaches the claimed functions of the claimed apparatus. Therefore, Davison also teaches the claimed apparatus. Furthermore, Davidson teaches that the method is performed by a processor having instructions stored in memory [fig. 1 element 102, par. 0043].

In regards to claim 16, Davidson, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 17, Davidson, as shown in the rejection of claim 7 above, teaches the claimed limitations.
In regards to claim 18, Davidson, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 19, Davidson, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (WO-02/37337) as applied to claims 2 and 12 above, and in further view of Hoss et al. (US-9,636,450).

In regards to claim 11, Davidson, as applied in claim 2 above, teaches that insulin is prescribed to the patient when the HbA1C level is within the predefined target range [fig. 11 steps 238 and 240]. This teaching means when the HbA1C level is within the predefined target range, insulin/medication is delivered to a patient based on at least the patient's HbA1C level.  
However, Davidson does not teach that the insulin is delivered via an infusion device.
On the other hand, Hoss teaches that insulin can be delivered via an infusion device [col. 9 L. 53-58]. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hoss’ teachings of delivering the insulin via an infusion device in the method taught by Davidson because an infusion device will permit to deliver the insulin to a patient in an easy and convenient way.

In regards to claim 21, the combination of Davidson and Hoss, as shown in the rejection of claim 11 above, teaches the claimed limitations.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Levine et al. (US-7,756,722) teaches a method and apparatus to determine whether the HbA1C levels of a patient are within a predetermined target range [col. 14 L. 30-37].





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685